Dismissed and Memorandum Opinion filed February 26, 2004








Dismissed and Memorandum Opinion filed February 26,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00100-CV
____________
 
CHILD SUPPORT
ENFORCEMENT, INC. n/k/a SUPPORTKIDS, INC., Appellant
 
V.
 
CYNTHIA
MORRIS, Appellee
 

 
On Appeal from the
253rd District Court
Chambers
County, Texas
Trial Court Cause No.
19,150
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted interlocutory appeal from an oral grant
of appellee=s motion for class certification at
the conclusion of the hearing on January 14, 2004.  Appellant acknowledges in its notice of
appeal that no order has been signed. 
This court has jurisdiction over appeals from signed orders or
judgments.  See Tex. R. App. P. 26.1.




On February 10, 2004, notification was transmitted to all
parties of the court=s intent to dismiss the appeal for want of jurisdiction.  See Tex.
R. App. P. 42.3(a).  In the court=s notice, we stated that if appellant
filed a supplemental clerk=s record containing a signed appealable order within ten
days, the notice of appeal would be effective and deemed filed on the day of,
but after, the signed order.  See Tex. R. App. P. 27.1(a).  No supplemental clerk=s record has been filed.  
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed February 26, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman.